JOANOS, Judge.
This is an appeal of a workers compensation order entered on remand pursuant to this court’s opinion in Bay Steel Erections v. Chung, 458 So.2d 31 (Fla. 1st DCA 1984). The record1 indicates appellee substantially complied with this court’s order “that claimant be required to complete and file wage loss benefit forms for the months which these forms were not filed,” therefore we affirm the determination that benefits are due. Appellee concedes an error in the method of computation of benefits due, therefore the award is reversed and the case is remanded for recomputation of benefits according to the statutory method provided in Section 440.15(3)(b), Florida Statutes.
AFFIRMED in part, REVERSED in part, and REMANDED.
WENTWORTH and THOMPSON, JJ., concur.

. With regard to appellants' Motion to Strike Portions of Appellee’s Brief and Strike Appendix, see Fla. W.C. Rule 4.230(c).